DETAILED ACTION
	
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Attorney David Cohen (Reg. NO. 76,314) on 12/23/2020.  

The application has been amended as follows:

Claim 21. (Currently Amended) A non-transitory computer storage storing one or more computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform steps of:
receiving and storing a plurality of matching parameters;
detecting an electronic communication of a first online transaction between a first consumer device and a merchant server via a merchant website; 
based on the detecting of the electronic communication of the first online transaction
receiving an IP address of the first consumer device;
capturing consumer time expression data associated with the first consumer device, wherein the consumer time expression data comprises a time of the first consumer device and a time zone of the first consumer device;
accessing merchant time expression data associated with the merchant server, wherein the merchant time expression data comprises a time of the merchant server and a time zone of the merchant server;

detecting an electronic communication of a second online transaction between a second consumer device and the merchant server via the merchant website; and
based on the detecting of the electronic communication of the second online transaction
identifying a second electronic computer identifier corresponding to the second consumer device; and 
determining that the first electronic computer identifier matches with the second electronic computer identifier based at least in part on one or more of the plurality of matching parameters; and
communicating the determination of the match to the merchant server.

Claim 24. (Currently Amended) The non-transitory computer storage of claim 21, wherein the one or more computer-executable instructions further cause the one or more processors to perform a step of: 
calculating a first level of fraud risk for the first online transaction based at least in part on an analysis of the IP address using a first weight value and an analysis of the consumer time expression data using a second weight value.

Claim 26. (Currently Amended) A computerized method for automated real-time fraud detection for an online transaction between a consumer and a merchant, the computerized method comprising:
receiving and storing, by a merchant server, a plurality of matching parameters;
detecting, by the merchant server, an electronic communication of a first online transaction between a first consumer device and the merchant server via a merchant website; 
based on the detecting of the electronic communication of the first online transaction
receiving, by the merchant server, an IP address of the first consumer device;
capturing, by the merchant server, consumer time expression data associated with the first consumer device, wherein the consumer time expression data comprises a time of the first consumer device and a time zone of the first consumer device;
accessing, by the merchant server, merchant time expression data associated with the merchant server wherein the merchant time expression data comprises a time of the merchant server and a time zone of the merchant server;
generating and storing, by the merchant server, a first electronic computer identifier corresponding to the first consumer device based at least in part on the merchant time expression data, the IP address, and the consumer time expression data; and
detecting, by the merchant server, an electronic communication of a second online transaction between a second consumer device and the merchant server via the merchant website; and
based on the detecting of the electronic communication of the second online transaction
identifying, by the merchant server, a second electronic computer identifier corresponding to the second consumer device; and 
determining, by the merchant server, that the first electronic computer identifier matches with the second electronic computer identifier based at least in part on one or more of the plurality of matching parameters; and
communicating the determination of the match to a component within the merchant server.

Claim 30. (Currently Amended) The computerized method of claim 26, wherein the consumer time expression data 

Claim 34. (Currently Amended) The computerized method of claim 32, wherein the second weight value is 

Claim 35. (Currently Amended) A system for real-time fraud detection for an online transaction between a consumer and a merchant, the system comprising: 
a processor of a merchant server;
a network interface configured to communicate with a plurality of consumer devices and a server; and
a memory storing computer-executable instructions that, when executed by the processor, cause the processor of the merchant server to perform the steps of:
receiving and storing a plurality of matching parameters;
detecting an electronic communication of a first online transaction between a first consumer device and the merchant server via a merchant website; 
based on the detecting of the electronic communication of the first online transaction
receiving an IP address of the first consumer device;
capturing consumer time expression data associated with the first consumer device, wherein the consumer time expression data comprises a time of the first consumer device and a time zone of the first consumer device;
accessing merchant time expression data associated with the merchant server, wherein the merchant time expression data comprises a time of the merchant server and a time zone of the merchant server;

detecting an electronic communication of a second online transaction between a second consumer device and the merchant server via the merchant website; and
based on the detecting of the electronic communication of the second online transaction
identifying a second electronic computer identifier corresponding to the second consumer device; and 
determining that the first electronic computer identifier matches with the second electronic computer identifier based at least in part on one or more of the plurality of matching parameters; and
communicating the determination of the match to a component within the merchant server.

Claim 39. (Currently Amended) The system of claim 35, wherein the consumer time expression data 

Claim 40. (Currently Amended) The system of claim 35, wherein the computer-executable instructions further cause the processor to perform a step of: calculating 
an analysis of the IP address using a first weight value; and
an analysis of the consumer time expression using a second weight value.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and system of detecting fraud in online transactions.  More specifically, the present claims involve the merchant server receiving and storing a plurality of matching parameters; detecting an electronic communication of a first online transaction between a first consumer device and a merchant server via a merchant website; based on the detecting of the electronic communication of the first online transaction: receiving an IP address of the first consumer device; capturing consumer time expression data associated with the first consumer device, wherein the consumer time expression data comprises a time of the first consumer device and a time zone of the first consumer device; accessing merchant time expression data associated with the merchant server, wherein the merchant time expression data comprises a time of the merchant server and a time zone of the merchant server; generating and storing a first electronic computer identifier corresponding to the first consumer device based at least in part on the merchant time expression data, the IP address, and the consumer time expression data; and detecting an electronic communication of a second online transaction between a second consumer device and the merchant server via the merchant website; and based on the detecting of the electronic communication of the second online transaction: identifying a second electronic computer identifier corresponding to the second consumer device; and  determining that the first electronic computer identifier matches with the second electronic computer identifier based at least in part on one or more of the plurality of matching parameters; and communicating the determination of the match to the merchant server.

The closest prior art of US20060287902A1 (“Helsper et al.”) discloses the merchant server detecting an electronic communication of a first online transaction between a first consumer device and a merchant server via a merchant website; (Fig. 2 item 220; paras 0007, 0052) based on the detecting of the electronic communication of the first online transaction: receiving an IP address of the first consumer device; (Fig. 2 item 220; paras 0031, 0052) capturing consumer time expression data associated with the first consumer device, wherein the consumer time expression data comprises a time of the first consumer device and a time zone of the first consumer device; (para 0052) and detecting an electronic 
However, the prior art does not disclose, the merchant server receiving and storing a plurality of matching parameters; accessing merchant time expression data associated with the merchant server, wherein the merchant time expression data comprises a time of the merchant server and a time zone of the merchant server; generating and storing a first electronic computer identifier corresponding to the first consumer device based at least in part on the merchant time expression data, the IP address, and the consumer time expression data; and determining that the first electronic computer identifier matches with the second electronic computer identifier based at least in part on one or more of the plurality of matching parameters;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        



/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685